 Case 1:21-cr-00028-APM Document 226 Filed 06/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                      *
vs.                                                *   Case No.: 21-CR-28-APM
THOMAS E. CALDWELL                                 *
       *       *       *      *       *       *        *     *       *      *       *

                                             ORDER
                                                  Unopposed Request to Modify Conditions of
Release, it is hereby ordered by the United States District Court for the District of Columbia that
the Motion be granted and that the Defendant be permitted to leave his home on June 9, 2021
from 9:00 a.m. to 12:30 p.m. for the purpose of in-person banking business.

                                                                    2021.06.08
                                                                    14:49:25
                                                                    -04'00'
       __________________                     ____________________________________
       Date                                   Honorable Amit P. Mehta
                                              United States District Court
